 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TOM M. FRANKS,                                  No. 2:17-cv-1056 KJM CKD P
12                        Plaintiff,
13             v.                                        ORDER
14       J. CLARK KELSO, et al.,
15                        Defendants.
16

17            Plaintiff is a California prisoner proceeding se. On March 27, 2020, plaintiff filed a

18   motion for leave to amend and a proposed amended complaint. In the amended complaint

19   plaintiff requests to add defendant Steven Paul who was screened out when plaintiff’s original

20   complaint was screened in 2017.1 Plaintiff does not add anything material to the claim against

21   defendant Paul and does not explain his two-and-a-half-year delay in seeking leave to amend.

22   See Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004) (among other things, the court

23   considers futility of amendment and undue delay in considering whether to grant leave to amend).

24   Further, the amended complaint is an incomplete supplemental pleading which is not permitted

25   under Local Rule 220.

26   1
       The undersigned issued Findings and Recommendations on October 18, 2017, screening out a
27   claim and several defendants including Steven Paul. (ECF No. 7). Plaintiff failed to file any
     objections to the Findings and Recommendations and the district judge assigned to the case at that
28   time adopted them in full on November 14, 2017 (ECF No. 13).
                                                     1
 1           Plaintiff’s motion for leave to amend will be denied and the proposed amended complaint

 2   stricken. Plaintiff is warned that the court views plaintiff’s motion as frivolous especially at this

 3   stage in plaintiff’s case.2 If plaintiff files other frivolous motions, or motions made in bad faith,

 4   sanctions, including dismissal of this action, may issue.

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. Plaintiff’s motion for leave to file an amended complaint (ECF No. 71) is denied; and

 7           2. Plaintiff’s amended complaint (ECF No. 72) is stricken.

 8   Dated: March 31, 2020
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13   1
     fran1056.mta
14

15

16

17

18

19

20
21

22

23

24

25

26
     2
27    The defendants have already filed a motion for summary judgment (ECF No. 50), and Findings
     and Recommendations partially granting and partially denying their motion is pending. (ECF No.
28   64).
                                                      2
